United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1678
Issued: February 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2011 appellant filed a timely appeal of the January 24 and June 30, 2011
merit decisions of the Office of Workers’ Compensation Programs denying his claim for a left
hip condition. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
left hip condition due to factors of his federal employment.
On appeal, appellant noted that his physician stated that his employment duties
aggravated his underlying degenerative hip condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 18, 2010 appellant, then a 55-year-old postal inspector, filed an occupational
disease alleging that he required a total replacement of his left hip due to his employment duties.
On May 10, 2010 x-rays of his left hip revealed that his hip socket was not fully developed and
that he required a total hip replacement performed on July 29, 2010. Appellant stated that he
carried mail from 1975 through 1978 and from 1978 through 1991, clerked and was a window
clerk standing eight hours a day. In 1991 he became a postal inspector which entailed driving up
to eight hours a day and strenuous training consisting of shooting firearms, defensive tactics
including hand-to-hand combat and participation in arrest scenarios. Appellant stated that his
physician informed him that his 35 years of employment aggravated his hip condition.
On July 19, 2010 Dr. Peter Buck, a Board-certified orthopedic surgeon, stated that he was
treating appellant’s hip and would perform hip replacement surgery. He advised that, although
appellant’s severe arthritis was not caused by work-related activities, his employment activities
were a material aggravation of his condition.
In a letter dated September 14, 2010, OWCP requested that appellant provide additional
medical and factual information in support of his claim and allowed 30 days for a response.
By decision dated October 14, 2010, OWCP denied appellant’s claim on the grounds that
he failed to submit sufficient medical evidence to establish that his employment activities
aggravated his degenerative left hip condition.
Appellant requested reconsideration on October 21, 2010 and submitted additional
medical evidence. On May 27, 2010 Dr. Buck diagnosed severe degenerative arthritis in the left
hip due to mild congenital hip dysplasia. He examined appellant on July 14, 2010 and reviewed
x-rays noting severe destructive osteoarthritis involving the superior weight bearing portion of
the left hip with bone-on-bone arthritis. Dr. Buck stated, “I think [appellant] has an element of
dysplasia which predisposes his hip toward early degeneration.” He recommended a total hip
replacement. On July 29, 2010 Dr. Buck performed a total left hip arthroplasty due to severe
degenerative arthritis of the left hip. On August 11 and September 15, 2010 he advised that
appellant could return to work as of October 18, 2010 with restrictions.
By decision dated January 24, 2011, OWCP denied appellant’s claim finding that he had
not established the causal relationship between his hip condition and his federal employment
duties.
Appellant requested reconsideration on April 11, 2011 and submitted a March 26, 2011
report from Dr. Buck, who stated that appellant was not claiming that his work caused the
degenerative arthritis in his left hip. Dr. Buck reviewed appellant’s work activities and stated, “I
feel that [appellant’s] work activities have been a material aggravation in his left hip process and
degenerative arthritis. I confirm that there is a causal relationship with his work. [Appellant’s]
work hastened, accelerated and aggravated his hip condition requiring total hip replacement at a
young age.”

2

By decision dated June 30, 2011, OWCP denied appellant’s claim on the grounds that
Dr. Buck did not provide a well-reasoned medical opinion between appellant’s left hip condition
and his work duties. It found that Dr. Buck provided a conclusory statement supporting medical
reasoning, but did not provide any medical rationale in support of his opinion.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
Under FECA when employment factors cause an aggravation of an underlying condition,
the employee is entitled to compensation for the periods of disability related to the aggravation.
Where the aggravation is temporary and leaves no permanent residuals, compensation is not
payable for periods after the aggravation has ceased, even if the employee is medically
disqualified to continue employment because of the effect work factors may have on the
underlying condition.4
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.5 The nonadversarial policy of proceedings under
FECA is reflected in OWCP’s regulations at section 10.121.6
ANALYSIS
Appellant has alleged that the degenerative disease process in his left hip was aggravated
by his employment activities as a mail carrier and a postal inspector. He submitted medical
2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

Raymond W. Behrens, 50 ECAB 221 (1999).

5

Jimmy A. Hammons, 51 ECAB 219 (1999).

6

20 C.F.R. § 10.121.

3

evidence from Dr. Buck diagnosing severe degenerative arthritis in the left hip. Appellant also
described his employment duties.
The medical evidence in the record consists of a series of notes and reports from
Dr. Buck, who provided an opinion that appellant had degenerative arthritis due to mild
congenital hip dysplasia in May and July 2010 with an element of dysplasia, which predisposed
his left hip toward early degeneration. On July 19, 2010 Dr. Buck opined that, although
appellant’s severe arthritis was not caused by work-related activities, his employment activities
were a “material aggravation” of his condition. He further identified a plausible relationship
between appellant’s employment and his left hip condition on March 26, 2011 noting that he had
reviewed appellant’s work activities. Dr. Buck again opined that appellant’s work had
aggravated his left hip arthritis.
As noted above, proceedings under FECA are not adversarial in nature and OWCP is not
a disinterested arbiter. OWCP shares responsibility in the development of the evidence to see
that justice is done. Dr. Buck provided an opinion that appellant’s work duties aggravated his
left hip condition, although not to a reasonable degree of medical certainty. He based his review
on x-rays and the surgery he performed. Dr. Buck stated that he was aware of appellant’s
employment duties. His opinion that employment factors aggravated appellant’s degenerative
hip arthritis generally support appellant’s claim.
Causal relationship does not denote a single and exclusive causative factor. Where a
person has a preexisting condition which is not disabling but which becomes disabling because
of aggravation causally related to the employment, then regardless of the degree of such
aggravation, the resulting disability is compensable.7 While the medical evidence from Dr. Buck
is not fully rationalized so as to meet appellant’s burden of proof, it raises an undisputed
inference of causal relationship which is not contradicted by any other medical evidence of
record and is sufficient to require further development by OWCP.8 Accordingly, the Board will
remand the case for further development of the medical record to determine whether appellant
sustained an employment-related aggravation of his degenerative left hip arthritis necessitating
surgery.9 Following this and such other further development as OWCP deems necessary, it shall
issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision as it requires further
development of the medical evidence.

7

When employment factors cause an aggravation of an underlying condition, the employee is entitled to
compensation for the periods of disability related to the aggravation. See Chris Wells, 52 ECAB 445 (2001).
8

See, e.g., E.J., Docket No. 09-1481 (issued February 19, 2010).

9

B.S., Docket No. 11-48 (issued July 18, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT June 30 and January 24, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside and remanded for further development
consistent with this decision of the Board.
Issued: February 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

